United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Buffalo, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0773
Issued: December 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 20, 2020 appellant filed a timely appeal from a September 23, 2019 merit
decision and a January 14, 2020 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a left knee
condition causally related to the accepted June 19, 2017 employment incident; and (2) whether
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 14, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

OWCP properly denied appellant’s request for reconsideration of the merits of her claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 14, 2017 appellant, then a 55-year-old program evaluation and risk analyst, filed a
traumatic injury claim (Form CA-1) alleging that on June 19, 2017 she sustained a knee injury
when she stepped onto a curb while walking into the parking lot of her building while in the
performance of duty. She did not immediately stop work.
A July 5, 2017 magnetic resonance imaging (MRI) scan of the right knee revealed a fairly
extensive degenerative tear involving the lateral meniscus, mild degenerative changes in the
medial meniscus, grade two degenerative change in the medial compartment of the medial femoral
condyle, grade three degenerative change in the patellofemoral compartment, grade two
degenerative change in the lateral compartment, associated joint effusion, and a Baker’s cyst.
On July 10, 2017 Dr. John C. Karpie, a Board-certified orthopedist, treated appellant for
right knee pain that developed after a twisting injury on her way into work on June 19, 2017.
Examination of the right knee revealed slightly antalgic gait, mild effusion, and tenderness to
palpation over the medial and lateral joint line and medial patellar facet. Dr. Karpie reviewed the
MRI scan of the right knee and diagnosed right knee conditions of chondromalacia patellae, other
meniscal derangements and unspecified lateral meniscus, and other meniscus derangements. On
July 20, 2017 he performed a right knee arthroscopic partial lateral meniscectomy and right knee
arthroscopic extensive synovectomy. Dr. Karpie diagnosed right knee lateral meniscal tear and
right knee synovitis. On July 28, 2017 he evaluated appellant eight days status post right knee
surgery and noted the incisions were clean and dry with mild swelling. Dr. Karpie diagnosed other
tear of lateral meniscus, right knee, synovial hypertrophy, right lower leg, and chondromalacia
patellae, right knee. He removed sutures and recommended physical therapy and sedentary work
beginning July 31, 2017. In a July 28, 2017 work restriction note, Dr. Karpie treated appellant in
follow up and released her to work without restrictions on July 31, 2017.3
In a development letter dated September 13, 2017, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence needed and
provided a questionnaire for her completion. In a separate development letter dated September 25,
2017, OWCP also requested additional information from the employing establishment. It afforded
both parties 30 days to submit the necessary evidence.
In response to OWCP’s development letter, appellant submitted a statement and indicated
that on the morning of June 19, 2017 she walked approximately seven feet inside the fence
surrounding the perimeter of the federal building where she worked and stepped onto a curb
twisting her right knee. She immediately experienced right knee pain and swelling and on June 30,
2017 she sought treatment from Dr. Alexandra C. D’Angelo, an osteopath. Appellant had not
experienced a similar injury prior to this time. She indicated that at the time of her injury she was
on the premises of the employing establishment.
3

Appellant attended physical therapy treatment from August 3 through 30, 2017.

2

In a work restriction note dated July 11, 2017, Dr. Karpie indicated that appellant was
scheduled for right knee surgery on July 20, 2017 and would be totally disabled from July 20
to 28, 2017. In reports dated September 1, October 6, and November 17, 2017, he noted that
appellant was progressing well after surgery and could return to full-duty work. In the October 6
and November 17, 2017 reports, Dr. Karpie checked a box marked “Yes” indicating that the
employment incident was the competent medical cause of her injury. In an attending physician’s
report (Form CA-20) dated October 12, 2017, he advised that appellant twisted her right knee?on
June 19, 2017 while going into work. Dr. Karpie diagnosed right knee medial meniscus tear and
status post arthroscopy meniscectomy and checked a box marked “Yes” indicating that appellant’s
condition had been caused or aggravated by an employment activity. He noted that appellant was
disabled from July 11 to 30, 2017 and could resume regular duty on July 31, 2017.
By decision dated December 15, 2017, OWCP denied the claim, finding that the June 9,
2017 employment incident occurred, as alleged, but that the medical evidence submitted was
insufficient to establish causal relationship between her diagnosed condition and the accepted
June 19, 2017 employment incident.
In attending physician’s reports (Form CA-20) dated November 21, 2017 and March 27,
2018, Dr. Karpie indicated that appellant twisted her right knee? on June 19, 2017, while going to
work. He diagnosed right knee lateral meniscus tear and synovitis of the right knee and checked
a box marked “Yes” indicating that appellant’s condition had been caused or aggravated by an
employment activity. Dr. Karpie noted that appellant had been working full duty since
September 1, 2017. In reports dated March 16 and July 27, 2018, he noted that appellant was
status post right knee arthroscopic partial lateral meniscectomy and synovectomy and reported 90
percent improvement overall. Dr. Karpie noted that appellant had retired.
On January 10, 2018 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. The hearing was held on June 14, 2018.
By decision dated September 4, 2018, OWCP’s hearing representative affirmed the
December 15, 2017 decision.
In an attending physician’s report (Form CA-20) dated August 8, 2018, Dr. Karpie
diagnosed right knee lateral meniscus tear and synovitis of the right knee and checked a box
marked “Yes,” indicating that appellant’s condition had been caused or aggravated by an
employment activity.
On October 16, 2018 appellant requested reconsideration. In support of her request, she
submitted a September 20, 2018 note from Dr. Karpie, who indicated that appellant sustained a
twisting injury to her right knee on June 19, 2017 and experienced medial and anterior knee pain,
which has continued. He indicated that appellant did not have pain or dysfunction prior to her
twisting injury. Dr. Karpie concluded that the twisting injury on June 19, 2017 caused her
meniscal tears resulting in pain, dysfunction, and surgery.
By decision dated January 8, 2019, OWCP denied modification of the September 4, 2018
decision.

3

On March 8, 2019 appellant requested reconsideration. She submitted a June 30, 2017
report from Dr. D’Angelo, who treated her for right knee pain which began on June 19, 2017.
Appellant reported walking through a parking lot and stepping on a curb and twisting her right
knee. Examination of the right knee revealed no instability, intact strength, normal muscle tone,
full range of motion, and negative anterior drawer and posterior drawer test. Dr. D’Angelo
diagnosed pain in the right knee.
By decision dated April 30, 2019, OWCP denied modification of the January 8, 2019
decision.
On June 25, 2019 appellant requested reconsideration. She submitted documents which
provided definitions of knee sprains, strains, and tears.
By decision dated September 23, 2019, OWCP denied modification of the April 30, 2019
decision.
On January 10, 2020 appellant requested reconsideration. In support thereof, she submitted
a statement dated January 6, 2020 in which she reiterated that she had injured her right knee on
June 19, 2017 while walking into work. Appellant indicated that she was also carrying a computer
bag weighing approximately 22 pounds that contained her computer, cords, and file folders. She
attached a photograph of the computer bag. Appellant noted no prior injuries to her knee. She
also resubmitted a report from Dr. Karpie dated September 20, 2018, previously of record.
By decision dated January 14, 2020, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
4

Id.

5

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted June 19, 2017 employment incident.
Dr. Karpie, in a note dated September 20, 2018, indicated that on June 19, 2017 appellant
sustained a twisting injury to her right knee and experienced medial and anterior knee pain. He
noted that appellant did not have pain or dysfunction prior to her twisting injury. Dr. Karpie
concluded that the twisting injury on June 19, 2017 caused her meniscal tears resulting in pain and
dysfunction and surgery. Although Dr. Karpie supported causal relationship, he did not provide
medical rationale supporting his conclusory opinion. The Board has held that a medical opinion
is of limited value if it is conclusory in nature.11 A medical opinion must explain how the
implicated employment incident physiologically caused, contributed to, or aggravated the specific
diagnosed conditions.12 Dr. Karpie did not explain how appellant’s act of twisting had resulted in
the conditions he had diagnosed and considered work related. Without this explanation, his report
is insufficient to meet appellant’s burden of proof to establish her claim.13
In support of her claim, appellant submitted additional medical records authored by
Dr. Karpie, including a July 10, 2017 report in which he diagnosed right knee conditions, a July 20,
2017 surgical report, a July 28, 2017 report in which he noted the prior surgery and diagnosed right
knee conditions, and work restriction notes dated from July 28 to November 17, 2017 in which he
reported treating appellant. However, in none of these reports did Dr. Karpie provide an opinion
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

C.M., Docket No. 19-0360 (issued February 25, 2020); B.H., Docket No. 18-1219 (issued January 25, 2019).

12

C.M., id.; K.G., Docket No. 18-1598 (issued January 7, 2020).

13

Id.

5

on the issue of causal relationship. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.14 These reports, therefore, are insufficient to establish appellant’s claim.
In reports dated October 6, and 12, November 17 and 21, 2017, and August 8, 2018,
Dr. Karpie checked a box marked “Yes” indicating that appellant’s condition had been caused or
aggravated by an employment activity. However, the Board has held that an opinion on causal
relationship that consists only of an affirmative check mark on a form report, without more by way
of medical rationale, is of limited probative value.15 As such, these reports are insufficient to
establish appellant’s claim.
Appellant also submitted reports signed by a physical therapist. Certain healthcare
providers such as physical therapists,16 however, are not considered physicians as defined under
FECA.17 Consequently, these reports will not suffice for purposes of establishing entitlement to
FECA benefits.18
Appellant further submitted a right knee MRI scan report. The Board has held, however,
that diagnostic studies, standing alone, lack probative value on the issue of causal relationship as
they do not address whether the employment incident caused the diagnosed conditions.19 The MRI
scan is thus insufficient to establish the claim.
Appellant also submitted excerpts from a publication which provided definitions of knee
sprains, strains, and tears. The Board has long held that medical texts and excerpts from
publications lack probative value in establishing the causal relationship between a claimed
condition and an employment incident as such materials are of general application and are not
determinative of whether the specific condition claimed is related to the particular employment
factors alleged by the employee.20 This material has probative value only to the extent that it is
interpreted and cited by a physician rendering an opinion on the causal relationship between a
14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

See C.S., Docket No. 18-1633 (issued December 30, 2019); D.S., Docket No. 17-1566 (issued
December 31, 2018).
16

V.W., Docket No. 16-1444 (issued March 14, 2017) (where the Board found that physical therapy reports do not
constitute competent medical evidence because a physical therapist is not a “physician” as defined under FECA).
17

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

18
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3(a)(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); R.L., Docket
No. 19-0440 (issued July 8, 2019) (physical therapists are not considered physicians as defined under FECA).
19

K.G., Docket No. 18-1598 (issued January 7, 2020); J.P., Docket No. 19-0216 (issued December 13, 2019).

20

L.C., Docket No. 17-1811 (issued March 23, 2018); N.B., Docket No. 14-1702 (issued December 29, 2014); S.A.,
Docket No. 13-1551 (issued December 17, 2013); Gloria J. McPherson, 51 ECAB 441 (2000); William C. Bush, 40
ECAB 1064, 1075 (1989).

6

condition and specified employment injury.21 As these publications were not interpreted and cited
by appellant’s physicians in offering a rationalized medical opinion as to how appellant’s specific
employment factors caused her diagnosed conditions, these publications are insufficient to
establish causal relationship.
On appeal appellant asserts that she submitted sufficient medical evidence in support of
her claim for compensation. However, as explained above, there was no rationalized medical
evidence by a physician of record at the time OWCP issued its September 23, 2019 decision. As
such, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.22
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.23
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.24 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.25 If the request is timely, but fails to meet at least one of the

21

L.C., id.; C.S., Docket No. 12-1169 (issued November 5, 2012); Harlan L. Soeten, 38 ECAB 566, 567 (1987).

22

5 U.S.C. § 8128(a); see M.S., Docket No. 19-1001 (issued December 9, 2019); L.D., Docket No. 18-1468 (issued
February 11, 2019); see also V.P., Docket No. 17-1287 (issued October 10, 2017); W.C., 59 ECAB 372 (2008).
23

20 C.F.R. § 10.606(b)(3); see also E.W., Docket No. 19-1393 (issued January 29, 2020); L.D., id.; B.W., Docket
No. 18-1259 (issued January 25, 2019).
24
Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
25
Id. at § 10.608(a); see also Y.H., Docket No. 18-1618 (issued January 21, 2020); R.W., Docket No. 18-1324
(issued January 21, 2020); M.S., 59 ECAB 231 (2007).

7

requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.26
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant has not alleged or demonstrated that OWCP erroneously applied or interpreted
a specific point of law. Moreover, she has not advanced a relevant legal argument not previously
considered. Consequently, appellant is not entitled to a review of the merits of her claim based on
the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).27
Further, appellant has not provided relevant and pertinent new evidence in support of her
request for reconsideration. The underlying issue is whether a diagnosed condition was causally
related to the accepted June 9, 2017 employment incident. This is a medical issue which must be
determined by rationalized medical evidence.28 On reconsideration appellant submitted a picture
of a computer bag that she was carrying on June 19, 2017. However, as this is not medical
evidence it is irrelevant to the underlying issue on reconsideration, whether appellant had met her
burden of proof to establish that her right knee condition was causally related to the accepted work
incident.29 Therefore, this photograph is insufficient to warrant a merit review. Appellant also
resubmitted a copy of Dr. Karpie’s September 20, 2018 report. The Board has held that the
submission of evidence or argument which repeats or duplicates evidence or argument already in
the case record does not constitute a basis for reopening a case and thus, this report is also
insufficient to warrant a merit review.30
As appellant failed to provide relevant and pertinent new evidence related to the underlying
issue of causal relationship, she was not entitled to a merit review based on the third requirement
under 20 C.F.R. § 10.606(b)(3).

26

Id. at § 10.608(b); D.C., Docket No. 19-0873 (issued January 27, 2020); M.S., Docket No. 19-0291 (issued
June 21, 2019).
27

M.O., Docket No. 19-1677 (issued February 25, 2020); C.B., Docket No. 18-1108 (issued January 22, 2019).

28

See J.B., Docket No. 18-1531 (issued April 11, 2019); E.D., Docket No. 18-0138 (issued May 14, 2018);
Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
29

B.O., Docket No. 20-0156 (issued May 13, 2020); E.T., Docket No. 14-1087 (issued September 5, 2014).

30
D.M., Docket No. 18-1003 (issued July 16, 2020); L.C., Docket No. 19-0503 (issued February 7, 2020); A.A.,
Docket No. 18-0031 (issued April 5, 2018).

8

The Board accordingly finds that OWCP properly determined that appellant was not
entitled to further review of the merits of her claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.31
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the June 19, 2017 employment incident. The Board further finds that
OWCP properly denied appellant’s request for reconsideration of the merits of her claim pursuant
to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 14, 2020 and September 23, 2019
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 8, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

31

D.M., id.; C.C., Docket No. 18-0316 (issued March 14, 2019); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57
ECAB 630 (2006) (when a request for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b), OWCP will deny the application for reconsideration without reopening the case for a review
on the merits).

9

